         Case 3:17-cv-03511-WHO Document 176-2 Filed 04/19/19 Page 1 of 3



 1   Mark Allen Kleiman (SBN 115919)
 2   Law Office of Mark Allen Kleiman
     2907 Stanford Avenue
 3   Venice, CA 90292
 4
     Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
 5   Email: mkleiman@quitam.org
 6   Ben Gharagozli (SBN 272302)
 7
     Law Offices of Ben Gharagozli
     2907 Stanford Avenue
 8   Marina Del Rey, CA 90292
     Telephone: (661) 607-4665
 9
     Facsimile: (855) 628-5517
10   Email: ben.gharagozli@gmail.com
11   Attorneys for RABAB ABDULHADI
12                                UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14    JACOB MANDEL,CHARLES VOLK,           )          Case No.: 3:l 7-CV-03511-WHO
      LIAM KERN,SHACHAR BEN-DAVID,         )
15
      MICHAELA GERSHON,MASHA               )          DECLARATION OF DAN SIEGEL IN
16    MERKULOVA,and STEPHANIE              )          SUPPORT OF DEFENDANT, RABAB
      ROSEKIND,                                       ABDULHADl'S MOTION FOR
17                                         )
                      Plaintiffs,          )          SANCTIONS PURSUANT TO 28
18                    V.                   )          U.S.C. § 1927 AND THE COURT'S
      BOARD OF TRUSTEES of the             )          "INHERENT AUTHORITY"
19
      CALIFORNIA STATE UNIVERSITY,         )
20    SAN FRANCISCO STATE UNIVERSITY,)                Date: May 29, 2019
      RABAB ABDULHADI,                     )          Time: 2:00 p.m.
                                                      Location: Courtroom 2, 1ili Floor Judge:
21
      in herindividual capacity,and LESLIE )
22    WONG,MARY ANN BEGLEY,LUOLUO )                   William H. Orrick
      HONG,LAWRENCE BIRELLO,               )          Original Action Filed: June 19, 2017
23    REGINALD PARSON,OSVALDO DEL )                   Judgment Entered: October 29, 2018
      VALLE,KENNETH MONTEIRO,BIRAN )                  Appeal Dismissed: March 29, 2019
24
      STUART,and MARK JARAMILA,in their               Remand to District Court: April 8,2019
      official and individual capacities,  )
25
                                           )
26                    Defendants.          )
                                           )
27
      _ _ _ _ _ _ _ _ _ _ _ _ _ _)
28



                        DECLARATION OF DAN SIEGEL 1N SUPPORT OF DEFENDANT, RABAB
                       ABDULHADI'S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                 AND THE COURT'S "INHERENT AUTHORITY"
     Case No. 3:17-CV-03511-WHO                   1
        Case 3:17-cv-03511-WHO Document 176-2 Filed 04/19/19 Page 2 of 3




 I                                 DECLARATION OF DAN SIEGEL
 2          I, Dan Siegel, hereby declare as follows:
 3          I am an attorney at law, duly licensed to practice before all courts in the State of
 4   California and am a member of the bar of this Court. If called upon to do so, I could and would
 5   testify competently to the following:
 6           1. I graduated from Boalt Law School and was admitted to the State Bar of California in
 7   1973. I am admitted to practice and have practiced before the United States Supreme Court,
 8   Ninth Circuit Court of Appeals, and all federal district courts in California.
 9          2. I have served as chief of complex litigation for the San Francisco City Attorney's
IO   Office and as General Counsel for the Oakland Unified School District. I am the founding
11   member of a seven-attorney firm, Siegel, Yee, & Brunner, a civil rights and employment law
12   firm. I have prosecuted and defended a great many cases involving retaliation or alleged
13   retaliation against public employees, especially in the academic setting where I have represented
14   professors from the University of California, Brown University, Fresno State University, Arizon
15   State University, and the University of Minnesota Duluth, among others. I have also represented
16   victims of police misconduct. As such I have a great deal of experience with § 1983 litigation. I
17   also have some familiarity with this case as I served as counsel for one of the amici.
18          3. Cases of this nature, especially those in an academic setting, require an incredibly
19   technical analysis of complex and sometimes contradictory facts and a sophisticated approach to
20   the way those facts can shape varying legal approaches to § 1983 issues such as who is or is not a
21   state actor, and who does or does not have a claim for qualified immunity. As such they require
22   a comprehensive understanding of facts pertinent to the governing legal theories.
23          4. I know from my own experience both prosecuting and defending such cases and from
24   managing other attorneys doing similar work, that these matters are incredibly labor intensive
25   and can often consume two hundred hours or more before one even gets past the pleading stage.
26   Also, although I have not queried Mr. Kleiman or Mr. Gharagozli about their time spent, it is my
27   understanding that they have defended their client on a pro bono basis. I am sufficiently familiar
28



                          DECLARATION OF DAN SIEGEL IN SUPPORT OF DEFENDANT, RABAB
                         ABDULHADI'S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                   AND TI1E COURT'S "INHERENT AUTHORITY"
     Case No. 3:17-CV-03511-WHO                     2
        Case 3:17-cv-03511-WHO Document 176-2 Filed 04/19/19 Page 3 of 3




 1   with the joys and heartaches of pro bono and contingent fee practice to be confident that they

 2   used their time as economically as possible.
 3           5. I have reviewed Mr. Kleiman's declaration and have noted that the calculation of the

 4   hourly rates for himself and for Mr. Gharagozli is based on the hourly rate claimed by Winston

 5   & Strawn just last month. As someone who has practiced in this field and in the Bay Area for

 6   decades, I believe that the hourly fees charged by the firm which they successfully defeated is a

 7   fair measure of how reasonable their hourly rate is in this case. I am also familiar with the

 8   Laffey Matrix, and although I find it a bit low for Bay Area practice, something between that

 9   hourly rate and Winston & Strawn's hourly rate would also be reasonable.

1o           I declare under penalty of perjury under the laws of the State of California that the

11   foregoing is true and correct.

12           Executed on April 19, 2019 in Oakland, California.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                        DECLARATION OF DAN SIEGEL 1N SUPPORT OF DEFENDANT, RABAB
                       ABDULHADI'S MOTION FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927
                                 AND THE COURT'S "INHERENT AUTHORITY"
     Case No. 3:17-CV-03511-WHO                     3
